In re Carole Shelby Carnes Tucker, applying for an order ensuring that she receives credit due to the paper submitted by her in the Louisiana State Bar (Code III) Examination.
In view of the response of the chairman of the Committee on Bar Admissions, the application is denied. Nevertheless, it is ordered that the chairman and the committee report to the Court when the examination paper in question is identified and destroy no examination papers until it is identified, or until further orders of the Court.
MARCUS, BLANCHE and WATSON, JJ., would deny with no reservations.